Citation Nr: 1621946	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than June 20, 2006, for the grant of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction over the appeal was subsequently transferred to the RO in Phoenix, Arizona.

A hearing was held before the undersigned Veterans Law Judge at the RO in Phoenix in December 2009.  A transcript of the hearing is of record.  

The Board most recently remanded the case for further development in December 2012.  At the time, the appeal also included the issues of entitlement to an earlier effective date for the grant of service connection for atrophy of the testicles with hypogonadism and resultant gynecomastia; an earlier effective date for the grant of special monthly compensation based on loss of use of a creative organ; and the issue of whether there was clear and unmistakable error (CUE) in 1958 rating decisions that denied service connection for atrophy of the testicles.  However, following the remand, in a June 2013 rating decision, the RO granted the earlier effective date claims based on a finding of CUE, effective from the day following the Veteran's separation from service.  Based on the foregoing, the issue remaining in appellate status is as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the matter addressed in this decision.





FINDING OF FACT

On April 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wanted to withdraw the appeal.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In this case, the Veteran's authorized representative indicated that he wanted to withdraw his appeal.  See April 2016 written statement.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



	____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


